Exhibit 10.2

SEVERANCE AGREEMENT AND RELEASE

This Severance Agreement and Release (the "Agreement"), dated August 1, 2002, is
made and entered into by and between Cepheid, a California corporation, (the
"Company"); and Catherine A. Smith, an employee of the Company ("Employee").
This agreement shall be effective on the Effective Date, set forth in Section 22
below.

WHEREAS, the Company and Employee desire to terminate the Employee's employment;
and

WHEREAS, the Employee has agreed to release the Company from any claims arising
from or related to her employment relationship with the Company;

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee (collectively referred to as "the Parties") hereby agree as
follows:

    Termination
    . The Employee's employment as chief financial officer ("
    CFO
    ") of the Company will terminate effective July 15, 2002. Announcement of
    Employee's termination will be made by the Company on or before July 15,
    2002. The Employee will remain an employee of the Company through August 1,
    2002 (the "
    Termination Date
    "). During the period from July 15 through August 1, 2002, the Employee will
    continue to receive the same compensation and benefits that she received
    immediately prior to July 15, 2002.
    Company Obligations

    (a) Payments. The Company agrees to pay Employee the following amounts, each
    subject to tax withholding:

    (i) wages, unreimbursed expenses, accrued vacation, commissions and any and
    all other benefits then due and payable to Employee on the Termination Date;
    and

    (ii) Employee's base salary for a period of twelve (12) months in accordance
    with the Company's normal payroll practices.

    (b) Other Benefits. The Company agrees to provide the following benefits to
    Employee:

    (i) immediate acceleration of twelve (12) months vesting of all outstanding
    stock options held by Employee as of the Termination Date, with such stock
    options to remain exercisable for the twelve (12) months following the
    Termination Date, notwithstanding any provision to the contrary in
    Employee's stock option agreement;

    (ii) continuation of health care coverage for a period of twelve (12)
    months, provided that Employee will be responsible for paying the same
    amount for her dependents' coverage as she paid immediately before the
    Termination Date;

    (iii) eligibility for health care coverage for Employee and Employee's
    eligible dependents pursuant to the Consolidated Omnibus Budget
    Reconciliation Act of 1985, as amended, ("COBRA") for a period of eighteen
    (18) months (or such lesser period as required by COBRA) beginning at the
    end of the twelve- month period referenced in Section 2(b)(ii) above;

    (iv) outplacement services in an amount of up to twelve thousand dollars
    ($12,000), provided that the Company shall be billed directly for such
    services and shall pay for only those services that are actually used by the
    Employee and provided further that one thousand dollars ($1,000) of this
    maximum twelve thousand dollar ($12,000) amount shall be used by the
    Employee to attend Biotech Conference for the purpose of networking;

    (v) access to Employee's office, secretarial assistance, voice mail and
    email at the Company through August 1, 2002;

    (vi) transfer of title to the Company-owned laptop computer currently used
    by the Employee; and

    (vii) reasonable assistance by the Company's information technology
    department during the period from July 15 to August 1, 2002, in setting up
    an office in the Employee's home.

    For purposes of clarification, Employee shall cease to accrue vacation and
    any other paid time off as of the Termination Date and Employee shall not
    accrue any vacation or other paid time off during the twelve-month period
    during which the Company continues to provide health care coverage, pursuant
    to Section 2(b)(ii) above.

    Employee Obligations
    . Through August 1, 2002, Employee will assist the Company for not more than
    ten (10) hours per week, with respect to her transition out of Employee's
    role as CFO ( including assisting the incoming CFO or any other designated
    representative(s) of the Company assuming Employee's previous duties as
    CFO).
    Confidential Information
    . Employee shall continue to comply with the terms and conditions of the
    Confidentiality Agreement between Employee and the Company. Employee shall
    return all Company property and tangible confidential and proprietary
    information in her possession to the Company within five business days after
    the Effective Date of this Agreement.
    Release of Claims
    . Employee agrees that the foregoing consideration set forth in Section 2
    represents settlement in full of all outstanding employment obligations owed
    to Employee by the Company. Employee, on her own behalf and that of her
    heirs, family members, executors, and assigns, hereby fully and forever
    releases the Company and its officers, directors, employees, investors,
    shareholders, administrators, affiliates, divisions, subsidiaries,
    predecessor and successor corporations, and assigns, from, and agrees not to
    sue concerning any of the following listed claims, whether presently known
    or unknown, suspected or unsuspected, arising from any omissions, acts or
    facts that have occurred up until and including the Effective Date of this
    Agreement:
     a. any and all claims relating to or arising from Employee's employment
        relationship with the Company and the termination of that relationship;
     b. any and all claims relating to, or arising from, Employee's right to
        purchase, or actual purchase of shares of stock of the Company under any
        Company stock option plan, including, without limitation, any claims for
        fraud, misrepresentation, breach of fiduciary duty, breach of duty under
        applicable state corporate law, and securities fraud under any state or
        federal law;
     c. any and all claims for wrongful discharge of employment; termination in
        violation of public policy; discrimination; breach of contract, both
        express and implied; breach of a covenant of good faith and fair
        dealing, both express and implied; promissory estoppel; negligent or
        intentional infliction of emotional distress; negligent or intentional
        misrepresentation; negligent or intentional interference with contract
        or prospective economic advantage; unfair business practices;
        defamation; libel; slander; negligence; personal injury; assault;
        battery; invasion of privacy; false imprisonment; and conversion;
     d. any and all claims for violation of the federal, or any state,
        constitution;
     e. any and all claims for violation of any federal, state or municipal
        statute, including, but not limited to, Title VII of the Civil Rights
        Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in
        Employment Act of 1967, the Americans with Disabilities Act of 1990, the
        Fair Labor Standards Act, the California Fair Employment and Housing
        Act, and Labor Code section 201, et seq.;
     f. any and all claims arising out of any other laws and regulations
        relating to employment or employment discrimination; and
     g. any and all claims either the Company or Employee may have against the
        other for any acts by either occurring at any time prior to the
        execution of this Agreement.

    The foregoing release shall not include (i) any claim arising out of an
    alleged breach of this Agreement by the Company and (ii) any claim for
    indemnification against liability for acts or omissions as an officer or
    employee of the Company that the Employee may assert pursuant to the
    California Corporations Code, the Company's articles of incorporation, the
    Company's bylaws or the Indemnification Agreement between the Company and
    the Employee.

    In exchange for the benefits described in Section 2, Employee agrees to
    execute a substantially identical release, as set forth in this Section 5,
    (appropriately modified by the Company to reflect the new date of execution)
    on the Termination Date.

    The Company represents that it, on its own behalf and that of its officers,
    directors, employees, investors, shareholders, administrators, affiliates,
    divisions, subsidiaries, and predecessor, does not presently know, as of the
    Effective Date of this Agreement, of any claim against the Employee.
    Notwithstanding the immediately preceding sentence, the Company does not
    release Employee from any claim, arising from any omissions, acts or facts
    that have occurred up until and including the Effective Date of this
    Agreement, which may become known to the Company after the Effective Date of
    this Agreement.

    Acknowledgment of Waiver of Claims under ADEA.
    Employee acknowledges that Employee is waiving and releasing any rights
    Employee may have under the Age Discrimination in Employment Act of 1967 ("
    ADEA
    ") and that this waiver and release is knowing and voluntary. Employee
    agrees that this waiver and release does not apply to any rights or claims
    that may arise under ADEA after the Effective Date of this release, Employee
    acknowledges that the consideration given for this release in addition to
    anything of value to which Employee was already entitled. Employee further
    acknowledges that Employee has been advised by this writing that:
 1. (a) Employee should consult with an attorney prior to executing this
    release;

    (b) Employee has had at least twenty-one (21) days within which to consider
    this release, although Employee may accept the terms of the release at any
    time within those 21 days;

    (c) Employee has seven (7) days following Employee's execution of this
    release to revoke this release; and

    (d) This release will not be effective until the revocation period has
    expired.

    Civil Code Section 1542
    . Employee represents that she is not aware of any claim against the Company
    other than the claims that are released by this Agreement. Employee
    acknowledges that she has been advised by legal counsel and is familiar with
    the provisions of California Civil Code Section 1542, which provides as
    follows:

    A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
    OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
    IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
    DEBTOR.

    Employee expressly waives any right or benefit which she has or may have
    under Section 1542 of the California Civil Code or any similar provision of
    the statutory or non-statutory law of any other jurisdiction, including
    Delaware. Employee acknowledges that in the future she may discover claims
    or facts in addition to or different from those that she now knows or
    believes to exist with respect to the subject matter of this release, and
    that Employee intends to fully, finally, and forever settle all of the
    released matters in exchange for the payments and benefits set forth in
    Section 2 of this Agreement. This release will remain in effect as a full
    and complete release notwithstanding the discovery or existence of any
    additional claims or facts.

    Voluntary Execution of Release
    . This Agreement is executed voluntarily and without any duress or undue
    influence on the part or behalf of the Parties hereto, with the full intent
    of releasing all of Employee's claims. Employee acknowledges that:

    (a) she has read this Agreement;

    (b) she has been represented in the preparation, negotiation, and execution
    of this Agreement by legal counsel of her own choice or that she has
    voluntarily declined to seek such counsel;

    (c) she understands the terms and consequences of this Agreement; and

    (d) she is fully aware of the legal and binding effect of this Agreement.

    EMPLOYEE HAS CONSULTED WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT AND
    UNDERSTANDS THAT, BY SIGNING THIS AGREEMENT, EMPLOYEE IS GIVING UP ANY LEGAL
    CLAIMS EMPLOYEE HAS AGAINST THE COMPANY. EMPLOYEE FURTHER ACKNOWLEDGES THAT
    EMPLOYEE DOES SO KNOWINGLY, WILLINGLY, AND VOLUNTARILY IN EXCHANGE FOR THE
    BENEFITS DESCRIBED IN THE SEPARATION AGREEMENT.

    Non-Solicitation
    . For twelve months following the Termination Date, Employee agrees that she
    shall not, directly or indirectly, either for her own benefit or for the
    benefit of any company, entity, or other person, solicit, recruit, encourage
    or induce any employees, directors, consultants, contractors or
    subcontractors of the Company to leave the employ of, cease performing work
    for, or perform work that competes with, the Company. "Employees" are those
    who were employees of the Company within twelve months preceding Employee's
    termination of employment with Cepheid.
    Non-Disparagement
    . Employee agrees to refrain from disparagement, criticism, defamation or
    slander of the Company or any of its employees, officers, directors, agents,
    products or services to anyone, including but not limited to other employees
    and any past, present or prospective customers. The Company agrees to
    maintain its neutral reference policy in regard to Employee and refrain from
    disparagement, criticism, defamation and slander of Employee.
    Confidentiality
    . The Parties hereto each agree to use their best efforts to maintain in
    confidence the existence, contents, and terms of this Agreement (the "
    Settlement Information"
    ). The Parties agree to take reasonable precautions to prevent disclosure of
    any Settlement Information to third parties, and each agrees that there will
    be no publicity, directly or indirectly, concerning any Settlement
    Information.
    No Admission of Liability
    . The Parties understand and acknowledge that this Agreement constitutes a
    compromise and settlement of disputed claims. No action taken by the
    Parties, or either of them, either previously or in connection with this
    Agreement shall be deemed or construed to be (a) an admission of the truth
    or falsity of any claims heretofore made or (b) an acknowledgment or
    admission by either party of any fault or liability whatsoever to the other
    party or to any third party.
    Authority
    . The Company represents and warrants that the undersigned has the authority
    to act on behalf of the Company and to bind the Company and all who may
    claim through it to the terms and conditions of this Agreement. Employee
    represents and warrants that she has the capacity to act on her own behalf
    and on behalf of all who might claim through her to bind them to the terms
    and conditions of this Agreement. Each Party warrants and represents that
    there are no liens or claims of lien or assignments in law or equity or
    otherwise of or against any of the claims or causes of action released
    herein.
    No Representations
    . Neither party has relied upon any representations or statements made by
    the other party hereto which are not specifically set forth in this
    Agreement.
    Severability
    . In the event that any provision hereof becomes or is declared by a court
    of competent jurisdiction to be illegal, unenforceable or void, this
    Agreement shall continue in full force and effect without said provision.
    Entire Agreement
    . This Agreement constitutes the entire Agreement between the Parties and
    supersedes all prior negotiations and Agreements, whether written or oral
    with the exception of Employee's obligations under the Confidentiality
    Agreement referred to in Section 4.
    No Verbal Modification
    . This Agreement may only be amended in writing signed by Employee and the
    Company.
    Arbitration
    . Any claim, dispute, or controversy arising out of or in any way relating
    to this Agreement or the alleged breach of this Agreement will be submitted
    by the Parties to binding arbitration in Santa Clara County, California by
    JAMS or by a judge to be mutually agreed upon. This Section 18 will not
    prevent either party from seeking injunctive relief (or any other
    provisional remedy) from any court having jurisdiction over the Parties and
    the subject matter of their dispute relating to Employee's obligations under
    Employee's Confidentiality Agreement and Employee's obligations under
    Sections 3, 4 or 5 hereof.
    Attorneys' Fees
    . The prevailing party will be entitled to recover from the losing party its
    attorneys' fees and costs (including expert witness fees) incurred in any
    arbitration, lawsuit or other proceeding brought to enforce any right
    arising out of this Agreement.
    Governing Law
    . This Agreement shall be governed by the laws of California, excluding its
    choice of law provisions.
    Counterparts
    . This Agreement may be executed in counterparts, and each counterpart shall
    have the same force and effect as an original and shall constitute an
    effective, binding agreement on the part of each of the undersigned.
    Employee Acknowledgement of Ability to Revoke
    . Employee hereby acknowledges that she has been given a period of at least
    21 days within which to consider this Agreement. This Agreement does not
    become effective until seven (7) days after its execution (the "
    Effective Date
    "). Employee understands that she may revoke this Agreement at any time
    during the 7 days following its execution. It is agreed that any such
    revocation must be received in writing by the Company within said seven-day
    period in order to be effective.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

CEPHEID CATHERINE A. SMITH

By _________________

Name: __________________

Title: _____________________

Date: _______________________